Citation Nr: 0905368	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension, to include as secondary to 
diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for sleep apnea.





REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a December 2003 final decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, hypertension 
and peripheral neuropathy of the upper extremities.  In 
October 2005, the veteran filed to reopen the claims with an 
additional claim for entitlement to service connection for 
sleep apnea.  In a June 2006 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the original claims and denied service 
connection for sleep apnea.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for bilateral hearing loss, tinnitus, 
hypertension and peripheral neuropathy of the upper 
extremities was denied by the RO in December 2003.

3.  The additional evidence received since the December 2003 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claims.  

4.  Sleep apnea did not manifest in service and is not shown 
to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied service 
connection for bilateral hearing loss, tinnitus, 
hypertension, and peripheral neuropathy of the upper 
extremities is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 
C.F.R. §§ 20.1100(a), 20.1104 (2008).

2.  New and material evidence has not been received to reopen 
the claims of service connection for bilateral hearing loss, 
tinnitus, hypertension, and peripheral neuropathy of the 
upper extremities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated November 2005 was sent to the veteran in 
accordance with the notice provisions of the VCAA.  
38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision on appeal.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  Prior to adjudication of the veteran's claim, 
a letter sent in November 2005 fully satisfied the duty to 
notify provisions by setting forth the elements required to 
reopen a claim under Kent.  Id.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, the RO did send the veteran a March 2006 letter in 
compliance with the guidance set forth in Dingess/Hartman.  

In this case, the veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was afforded a VA examination in May 2006 in connection with 
his claims.  See 38 C.F.R. § 3.159(c)(4).  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

In addition, service connection may be granted for a chronic 
disease, including cardiovascular disease and organic 
diseases of the nervous system, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304 
(2008). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected on a secondary basis.  38 C.F.R. § 3.310 (2008).  
The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

New and Material Evidence

Before reaching the merits of the veteran's claims for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, hypertension, and peripheral neuropathy of the 
upper extremities, the Board must first rule on the matter of 
reopening of the veteran's claims.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claims to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

As noted above, service connection for the above-mentioned 
disabilities was denied in a final rating decision in 
December 2003.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  Because the December 
2003 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action in order to determine whether the veteran's claim for 
service connection should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

Evidence of record at the time of the December 2003 rating 
decision consisted of the veteran's DD-214, service treatment 
records, private treatment records from 1997 to 2003 and VA 
examinations in September 2003 and October 2003.

Service records showed no evidence of any treatment for or 
diagnosis of bilateral hearing loss, tinnitus, hypertension 
or peripheral neuropathy of the upper extremities while in 
service or at separation from service.

Private records showed treatment for diabetes, hypertension, 
and obesity between 1997 and 2003.

VA examiners provided negative nexus medical opinions 
regarding the claimed relationship between the veteran's 
current disorders to service or a service-related disorder.  
Specifically, a September 2003 VA examiner opined that the 
veteran's hypertension was not related to his diabetes.  A 
second September 2003 VA examiner opined that the veteran's 
peripheral neuropathy was related to his diabetes, but 
reported that the veteran's peripheral neuropathy was 
manifested in the lower extremities only and that there was 
no abnormality of the upper extremities.  The October 2003 
examiner opined that it was unlikely that the veteran's 
bilateral hearing loss or tinnitus were related to service.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the December 2003 rating decision 
denied the veteran's claim because a preponderance of 
evidence was against the finding that there was an 
etiological relationship between the veteran's current 
disorders and service or a service-connected disorder.  As to 
the upper extremity peripheral neuropathy, there was no 
diagnosis of a current disability.

Evidence submitted after the December 2003 rating decision 
includes the veteran's lay statements, private treatment 
records from 2000 to 2001, VA treatment records from 2003 to 
2007, and VA examinations in May 2006.

A statement from the veteran indicates that he was a rifleman 
and was exposed to the sound of gunfire as well as rocket and 
mortar fire on a regular basis.  See December 2005 lay 
statement.

The private and VA records show treatment for diabetes, 
hypertension, and obesity from 2000 to 2007.  August 2006 and 
September 2006 VA treatment records also show the veteran 
complained of pain in the right ankle, bilateral shoulders 
and left wrist.  An August 2006 MRI and X-ray report revealed 
no abnormalities in the ankle, but revealed degenerative 
joint disease of the bilateral shoulders and possible carpel 
tunnel syndrome in the left wrist.  See also September 2006 
VA treatment records.  

A May 2006 examiner reported that there was no evidence of 
neuropathy involving the upper extremities; but that the 
veteran's peripheral neuropathy of the lower extremities was 
most likely due to diabetes.  A separate May 2006 VA examiner 
indicated that hypertension is typically secondary to kidney 
damage as a result of diabetes.  However, because the 
veteran's hypertension predates his kidney damage in this 
case, the hypertension is not secondary to diabetes.  

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the veteran's claims are related to service or 
to service-connected diabetes.  Indeed, the medical opinions 
regarding peripheral neuropathy and hypertension weigh 
against his claims.  The prior evidence of record provided a 
current diagnosis of bilateral hearing loss, tinnitus, and 
hypertension, but did not provide a positive nexus opinion 
relating the disorders to service or to the veteran's 
diabetes.  See September and October 2003 VA examinations.  
In fact, the VA examiners opined that the disorders were not 
related to service or to the veteran's service-connected 
diabetes.  Id.  The current evidence of record makes no 
mention of bilateral hearing loss or tinnitus and is 
virtually identical to the prior evidence with respect to 
hypertension and peripheral neuropathy.  See May 2006 VA 
examinations.  Further, the Board notes that both the prior 
and current evidence of record indicate that there is no 
peripheral neuropathy of the upper extremities.  Because 
there is no evidence of a diagnosis of peripheral neuropathy 
of the upper extremities, the veteran cannot be granted 
service connection for the disorder.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Therefore, the veteran has not offered any evidence to 
substantiate his claims for service connection for bilateral 
hearing loss, tinnitus, hypertension or peripheral neuropathy 
of the upper extremities, thus the claims cannot be reopened.

While the veteran believes that his current disorders are 
related to service or a service-connected disorder, he is not 
competent to offer a medical opinion, and such testimony does 
not provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Rather, as noted above, the competent medical 
opinion of record reflects that the VA examiners considered 
the veteran's assertions and complaints, but concluded that 
his disorders were not related to service or service-
connected diabetes.  Therefore, there is no competent medical 
opinion relating the veteran's current disorders to service.  
As such, the claims are not reopened.

Sleep Apnea

The veteran contends that he suffers from sleep apnea that is 
related to service.  In a June 2006 lay statement, the 
veteran reported that he could not receive treatment for 
sleep apnea because his local VA Medical Center (VAMC) was 
over booked.  

In this case, the veteran has not submitted any evidence of a 
current diagnosis of sleep apnea.  The Board notes that the 
existence of a current disorder is the cornerstone of a claim 
for VA compensation based on disability.  See Degmetich, 
supra; see also Gilpin, Brammer, and Rabideau, all supra.  
The record contains no competent medical evidence of a 
diagnosis of sleep apnea or a sleep disorder of any kind.  
Degmetich, 104 F.3d at 1333.  There was no inservice 
diagnosis or treatment of sleep apnea.  Pond, 12 Vet. App. at 
346 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Furthermore, the 
Board notes that both private and VA records from 1997 to 
2007 show complaints of, and treatment for, numerous maladies 
including diabetes, hypertension and degenerative joint 
disease, but these records are void of any complaints, 
symptoms, diagnosis, or treatment for sleep apnea.  Despite 
the veteran's contention that he suffers from sleep apnea, 
the veteran is not competent to provide a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Because 
there is no evidence of a current disorder that is related to 
service, the claim must be denied.


ORDER

As new and material evidence has not been received to reopen 
the claims of service connection for bilateral hearing loss, 
tinnitus, hypertension, and peripheral neuropathy of the 
upper extremities, the appeal is denied.  

Service connection for sleep apnea is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


